EXHIBIT 7
DescriptionFrom: Auta Lopes <auta@institutionalfinancialservice.com>
           Sent: Saturday, April 4, 2020 1:35 PM
           To: Davis, Ashley <Ashley.Davis@em.myflorida.com>
           Cc: rmcclendon1@gmail.com
           Subject: [EXTERNAL] Slicitation for 10,000,000M 3M-N95-8210

          CAUTION: This email originated from outside of the organization. Do not click links or
          open attachments unless you recognize the sender and know the content is safe.

          Dear Mr. Davis,

          Persuant to our conversation on April 2nd 2020, I wanted to circle back with you
          regarding the purchase of 10,000,0000 3M N95 8210 Particulate Respirators.

          Masks in stock:
          3M N95 (1860s) $5.70/each
          3M N95 (8210s) $5.65/each

          Procedures:

          1. Buyer Must provide POF,
          2. Entity name, and
          3. Person buying.
          4. 3M will perform a background check on this entity/person to make sure that they have
          never been involved in any money laundering, criminal activity, drugs etc. This step takes
          a couple hours.
          5. Once approved we move on to the PO and
          6. You, (Florida Division Of Emergency Management) will pay 3M directly.
          7. Shipment arrives in 7-10 days.
          8. Price includes shipping.
          9. Only money we handle are the commissions that are put in escrow and released after
          client pays/receives product.
          If you, (Florida Division Of Emergency Management) would like to pay 3M after delivery
          and inspection, then you must put the entire purchase price in an escrow account and then
          funds will be released after inspection.

          Your due dilignece:

          3M Does Not allow any videos or photos of their production facilities. They do this to
          make sure that their products are not being passed /sold as fake products. That's their
          policy. I am happy to put you on the phone with the 3M Attorney and Khalid who is the
          direct 3M distributor.
          Sincerly,

          Auta Lopes
          Managing Partner
          1 Ignite Capital, LLC
          404-734-5410<tel:(404)%20734-5410>
          auta@InstitutionalFinancialService.com<mailto:auta@InstitutionalFinancialService.com>

          Under Florida law, correspondence with the Florida Division of Emergency Management,
          which is neither confidential nor exempt pursuant to Florida Statutes Chapter 119, is a
          public record made available upon request.
Contact                                       Account      US REJECTED/INVALID
          Ashley Davis
Name                                          Name         ACCOUNTS
Davis,   Government Agency   Florida Division of Emergency
Ashley   Name                Management
